Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/17/2020.  These drawings are a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 15, 18, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karafillis (8388308) in view of Walker (US-Pub 2016/0169241).
Regarding claim 1, Karafillis discloses a compressor bleed apparatus, comprising: a compressor (14, fig 2) comprising one or more rotors (52, fig 2) mounted for rotation about a central axis (11, fig 2) and enclosed in a compressor casing (62, fig 3); a bleed slot (150, fig 3) passing through the compressor casing; an outer wall defining, in cooperation with the compressor casing, a plenum (200, fig 3) surrounding the compressor casing; at least one offtake pipe (205, fig 4) communicating with the plenum; and wherein the bleed slot has a non-axisymmetric structure with a first flow area (H, fig 6) 
Karafillis does not disclose wherein the plenum has a non-axisymmetric structure, with a first volume and a second volume at locations near the circumferential location of the offtake pipe, the second volume being greater than the first volume.

    PNG
    media_image1.png
    691
    725
    media_image1.png
    Greyscale

Walker teaches wherein the plenum has a non-axisymmetric structure, with a first volume (G1, fig 4) and a second volume (G2, fig 4) at locations near the circumferential location of the offtake pipe, the second volume being greater than the first volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slot disclosed by Karafillis by having the bleed plenum 

Regarding claim 8, Karafillis does not disclose wherein the outer wall incorporates an outward bulge near a circumferential location of the offtake pipe.
Walker teaches wherein the outer wall incorporates an outward bulge near a circumferential location of the offtake pipe (fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slot disclosed by Karafillis by having the bleed plenum be largest at a location near the offtake pipe and smaller further away based on the teachings of Walker. Doing so would decrease the unevenness of the flow rate of fluid in the vicinity of the offtake pipe (par. 0010), as suggested by Walker.

Regarding claims 9 and 18, Karafillis discloses wherein the bleed slot comprises a continuous annular slot (col 3, lines 45-50).

Regarding claims 10 and 19, Karafillis discloses a compressor casing wherein the bleed slot incorporates at least one portion (181, fig 5) having a flow area which increases in a direction from an inlet of the bleed slot to an outlet of the bleed slot.

Regarding claim 15, Karafillis discloses a method of bleeding air a compressor (14, fig 2) comprising one or more rotors (52, fig 2) mounted for rotation about a central axis (11, fig 2) and enclosed in a compressor casing (62, fig 3), the method comprising: bleeding air from the compressor 
Karafillis does not disclose the plenum at locations distant from the circumferential location of the offtake pipe has a first volume; and the plenum at locations near the circumferential location of the offtake pipe has a second volume greater than the first volume.

    PNG
    media_image1.png
    691
    725
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slot disclosed by Karafillis by having the bleed plenum be largest at a location near the offtake pipe and smaller further away based on the teachings of Walker. Doing so would decrease the unevenness of the flow rate of fluid in the vicinity of the offtake pipe (par. 0010), as suggested by Walker.

Regarding claim 21, Karafillis discloses wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), the individual apertures distant (183, fig 6) from the circumferential location of the at least one offtake pipe having a first shape and the individual apertures at the second circumferential location (181, fig 5) the at least one offtake pipe having a second shape different from the first shape.

Regarding claim 22, Karafillis discloses wherein the first shape is a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation), and wherein the second shape is a diffusor (area increasing towards the exit, therefore would act as a diffusor).

Claim(s) 1-5, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ronan (US-Pub 2015/0292358) in view of Walker.
Regarding claim 1, Ronan discloses a compressor bleed apparatus, comprising: a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (66, fig 2); a bleed slot (72, fig 2) passing through the compressor 

    PNG
    media_image2.png
    411
    1106
    media_image2.png
    Greyscale

Ronan does not disclose wherein the plenum has a non-axisymmetric structure, with a first volume and a second volume at locations near the circumferential location of the offtake pipe, the second volume being greater than the first volume.

    PNG
    media_image1.png
    691
    725
    media_image1.png
    Greyscale

Walker teaches wherein the plenum has a non-axisymmetric structure, with a first volume (G1, fig 4) and a second volume (G2, fig 4) at locations near the circumferential location of the offtake pipe, the second volume being greater than the first volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slot disclosed by Ronan by having the bleed plenum be largest at a location near the offtake pipe and smaller further away based on the teachings of Walker. Doing so would decrease the unevenness of the flow rate of fluid in the vicinity of the offtake pipe (par. 0010), as suggested by Walker.


Regarding claim 2, Ronan discloses wherein the non-axisymmetric structure is configured to produce a substantially uniform static pressure distribution within the plenum (par. 0048).

Regarding claims 3 and 16, Ronan discloses wherein the bleed slot is configured as a plurality of individual apertures (70, 72, fig 2) arrayed around the circumference of the compressor casing; and the individual apertures have different flow areas (fig 3).

Regarding claims 4 and 17, Ronan discloses wherein the individual apertures (72, fig 3) distant from a circumferential location of the at least one offtake pipe have a first flow area; and the individual apertures (70, fig 3) at the circumferential location of the at least one offtake pipe have a second flow area that is smaller than the first flow area (par. 0041).

Regarding claim 5, Ronan discloses wherein the size of the individual apertures (72, 74, 70, fig 3) near the circumferential location of the offtake pipe progressively increases (par. 0041) from the first flow area to the second flow area.

Regarding claim 15, Ronan discloses a method of bleeding air a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (66, fig 2), the method comprising: bleeding air from the compressor casing into a plenum surrounding the compressor casing through a bleed slot (72, fig 2) and subsequently into one or more offtake pipes (82, fig 3) communicating with the plenum, wherein the air is bled through the bleed slot in a non-axisymmetric flow pattern (par. 0043) with a first flow area distant from a circumferential location of the at least one offtake pipe and a second flow area at the 
Ronan does not disclose the plenum at locations distant from the circumferential location of the offtake pipe has a first volume; and the plenum at locations near the circumferential location of the offtake pipe has a second volume greater than the first volume.

    PNG
    media_image1.png
    691
    725
    media_image1.png
    Greyscale

Walker teaches the plenum at locations distant from the circumferential location of the offtake pipe has a first volume (G1, fig 4); and the plenum at locations near the circumferential location of the offtake pipe has a second volume greater than the first volume (G2, fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slot disclosed by Ronan by having the bleed plenum be .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ronan as modified by Walker, further in view of McGreehan (5209633).
Regarding claim 6, Ronan discloses wherein the bleed slot is configured as a plurality of individual apertures (72, 74, 70, fig 3) arrayed around the circumference of the compressor casing.
Ronan does not disclose at least one of the individual apertures has a flow area which increases or decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture.
McGreehan teaches a compressor housing wherein an individual bleed aperture has a flow area which decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture (figure below).

    PNG
    media_image3.png
    304
    793
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slots disclosed by Ronan by having them increase in .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Karafillis and Parker (US-Pub 2017/0248155).

    PNG
    media_image1.png
    691
    725
    media_image1.png
    Greyscale

Regarding claim 13, Walker discloses a compressor bleed apparatus, comprising: a compressor (1, fig below) comprising: upstream portion (fig below) comprising an axial flow compressor and a 

    PNG
    media_image4.png
    440
    982
    media_image4.png
    Greyscale

Walker does not disclose the downstream portion comprising a centrifugal-flow compressor or a shroud assembly adjoining the compressor casing, and wherein the bleed slot has a non-axisymmetric structure, with a first flow area at locations distant from the circumferential location of the offtake pipe and a second flow area at locations near the circumferential location of the offtake pipe, the second flow area being smaller than the first flow area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slot of Walker by having the bleed slot have a non-axisymmetric structure with a first flow area at locations distant from the circumferential location of the offtake pipe and a second flow area at locations near the circumferential location of the offtake pipe, the second flow area being smaller than the first flow area so as to produce substantially uniform static pressure around the periphery of the bleed slot based on the teachings of Karafillis. Doing so would reduce the need for additional external plenums outside of the engine (col 1, line 67- column 2, line 3) based on the teachings of Karafillis.
 Parker teaches a gas turbine compressor section wherein the downstream portion comprises a centrifugal flow compressor (18, fig 1), and a shroud assembly (90, fig 1), that partially defines a bleed air plenum (14, fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two stage compressor disclosed by Walker by making the later stage a centrifugal rather than axial compressor based on the teachings of Parker. Centrifugal compressors are known in the art for their high single stage pressure ratios and efficient usage of space in smaller turbine engines, however, multiple stages of centrifugal compressors are impractical due to their large losses from the turning of the flow within. For small engines where a compression ratio higher than what can be achieved in a single centrifugal compressor can supply is desired, one of ordinary skill in the art would be motivated to combine the single stage efficiency of a centrifugal .

Response to Arguments
Applicant’s arguments filed 12/17/2020, with respect to the drawing objection have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments filed 12/17/2020, with respect to the 112 have been fully considered and are persuasive.  The Rejection of Claim 11 has been withdrawn due to the cancellation of claim 11. 
Applicant’s arguments with respect to the rejections of claims 1 and 15 under U.S.C. 102 have been fully considered and are persuasive with neither Karafillis nor Ronan teaching the newly added limitations of the bleed plenum having a non-axisymmetric structure.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karafillis in view of Walker and Ronan in view of Walker.
Applicant’s arguments with respect to the rejection of claim 13 under U.S.C. 103 have been fully considered and are persuasive with neither Walker not teaching the newly added limitations of the bleed slot having a non-axisymmetric structure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Walker in view of Karafillis.
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argument that Karafillis discloses a slot 100 and a deflector 150 has been fully considered but is not persuasive. The slot of applicant’s disclosure is defined as “in fluid communication with the .  
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argument that Ronan discloses multiple offtake pipes around a manifold and thus does not read on the claims is not persuasive. The claim does not require that the manifold only have one offtake pipe ("at least one offtake pipe", line 7, furthermore, the claim does not use closed terminology such as "consisting of" to preclude there being other structures present), it only requires that the area further away from at least one offtake pipe has a different flow area, which Ronan does have. 
With regards to the applicants arguments responding to the rejection of claim 13 stating that Walker does not disclose where at a location distant from the circumferential location of the offtake pipe has a first volume and at locations near the circumferential location of the pipe has a second volume – the second volume greater than the first volume, the argument is not persuasive. Walker does disclose a non-axisymmetric plenum with a first volume at a location distant from the offtake pipe and a second location with a larger volume near the offtake pipe as required by the claim. Since the flow of the air A is flowing counter clockwise (A, fig 3), the location G1 in figure 4 is the furthest possible position from an offtake pipe relative to the direction the flow moves, which increases all the way till the flow gets to G2 in figure 4 where the flow area is largest. Thus even though one side of the nozzle has a smaller area and the other side has a larger area. It doesn’t change the fact that relative to the direction the air is flowing, a location distant from the circumferential location of the offtake pipe will have a small flow area and a location near the offtake pipe will have a larger flow area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741